UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-7114



In Re: REGINALD LEVETTE GORDON,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                       (CR-99-24, CA-01-337)


Submitted:   November 12, 2003            Decided:   December 5, 2003


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Reginald Levette Gordon, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reginald Levette Gordon petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his motion

brought pursuant to 28 U.S.C. § 2255 (2000).             He seeks an order

from this court directing the district court to act.            Our review of

the district court’s docket sheet reveals that subsequent to the

filing of the mandamus petition in this court, the district court

entered    an    order   granting   in   part   and   denying   in   part   the

Government’s motion for summary judgment, granting in part Gordon’s

§ 2255 motion, and dismissing all other outstanding motions as

moot.     See United States v. Gordon, Nos. CR-99-24; CA-01-337

(W.D.N.C. Aug. 12, 2003).       Accordingly, because the district court

has recently decided Gordon’s case, we deny the mandamus petition

as moot.        We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                            PETITION DENIED




                                         2